                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ANTONIO MAHOLMES, JR.,

        Plaintiff,                                                         ORDER
 v.
                                                                  Case No. 19-cv-1053-jdp
 DESIREE H. TOLDT and MARATHON COUNTY
 DISTRICT ATTORNEY’S OFFICE,

        Defendants.


       Plaintiff Antonio Maholmes, Jr. has filed a proposed civil complaint and requests leave

to proceed without prepayment of the filing fee. In support of his request for leave to proceed

without prepayment of the filing fee, plaintiff submitted an inmate trust fund account

statement for December 18, 2019. However, a decision regarding plaintiff’s indigency status

cannot be made at this time because the trust fund account statement submitted does not cover

the entire six-month period immediately preceding the filing of the complaint.

       Plaintiff must submit a certified copy of a trust fund account statement for the entire

six-month period immediately preceding the filing of the complaint beginning approximately

June 26, 2019 and ending approximately December 26, 2019. Once the necessary statement

has been submitted, I will calculate the initial partial payment and advise plaintiff of the

amount due before the court can screen the merits of the complaint under 28 U.S.C. §

1915(e)(2).




                                           ORDER

       IT IS ORDERED that plaintiff Antonio Maholmes, Jr. may have until January 23, 2020

to submit a certified trust fund account statement for the period beginning approximately June


                                              1
26, 2019 and ending approximately December 26, 2019. If, by January 23, 2020, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action

voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 26th day of December, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge




                                                 2
